Citation Nr: 0309086	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  93-27 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chest disorder, 
claimed as a residual of exposure to toxic paint, and also 
claimed as shortness of breath with daily cough and sputum 
production as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from October 1990 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
inter alia, denied the veteran's claim of entitlement to 
service connection for a chest disorder, claimed as a 
residual of exposure to toxic paint.  In the course of the 
appeal the Board remanded the case to the RO for additional 
evidentiary and procedural development in December 1995, 
December 1997,  and June 2001.  In the course of this 
development, the issue was expanded to include shortness of 
breath with daily cough and sputum production as due to 
undiagnosed illness.  The denial of entitlement to service 
connection for a chest disorder, claimed as a residual of 
exposure to toxic paint, and also claimed as shortness of 
breath with daily cough and sputum production as due to 
undiagnosed illness, was confirmed in a March 2003 RO rating 
decision/Supplemental Statement of the Case.  The case was 
returned to the Board in March 2003 and the veteran now 
continues his appeal.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations from November 29, 1990 to June 25, 1991, in 
support of Operations Desert Shield and Desert Storm.

2.  The veteran currently has an undiagnosed illness 
manifested by a chronic cough and dyspnea.





CONCLUSION OF LAW

The veteran's claimed disability of a chronic respiratory 
illness manifested by a chronic cough and dyspnea constitutes 
an undiagnosed illness due to the veteran's Gulf War service, 
and a grant of service connection is warranted.  38 U.S.C.A. 
§§ 1110, 1117, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§  3.102, 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in June 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  He has also been made aware of the VCAA-compliant 
duty to assist provisions of the revised 38 C.F.R. § 3.159 in 
a March 2003 Supplemental Statement of the Case.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of the three 
remands, which occurred during this appeal.  He has also been 
provided with multiple VA examinations which addressed the 
service connection claim on appeal.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  A medical nexus opinion addressing the 
issue on appeal has also been obtained on VA examination in 
June 2002 and associated with the evidence.  See Charles v. 
Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 2002).  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's military personnel records indicate that he was 
an Army reservist who served on various period of active duty 
for training prior to being activated for full active service 
in support of Operations Desert Shield and Desert Storm.  
Periodic medical examinations for the Army Reserve in April 
1987 and September 1990 revealed normal clinical findings on 
chest X-ray and evaluation of his lungs.  He served on active 
duty from October 1990 to August 1991, during which period he 
served in the Southwest Asia Theater of Operations from 
November 29, 1990 to June 25, 1991.  

On a medical history questionnaire dated June 1991 the 
veteran denied having any respiratory problems including 
shortness of breath or chronic cough.

The veteran's service medical records show that during VA 
examination in December 1991 he complained of having 
persistent and unexplained problems with shortness of breath 
and associated reduction in physical endurance and stamina.  
Pulmonary function testing (PFT) in November 1991 and chest 
X-rays were normal.

The report of a February 1992 medical examination for 
determining the veteran's fitness for Army Reserve duty shows 
that his lungs and chest were normal.  He reported on an 
accompanying medical history questionnaire, however, that he 
experienced shortness of breath.

The transcript of a March 1993 hearing before an RO hearing 
officer shows that the veteran testified, in pertinent part, 
that he experienced shortness of breath and coughing after 
engaging in physical exertion after returning from deployment 
in Southwest Asia.  He indicated that because of these 
symptoms he was unable to perform physical and manual tasks 
at the level of endurance that he knew he normally should 
have been capable of attaining.  He reported that during 
active service in support of Desert Storm he was exposed to 
paint fumes from being proximate to several vehicles which 
were being painted and believed that his exposure to these 
fumes was related to his current disability.

The report of an Army Reserve medical examination shows that 
the veteran's respiratory system was evaluated in May 1993.  
The examiner noted that the veteran reported exposure to 
isocyanate paint and silica during service.  However, test 
results revealed no active disease process.

During VA pulmonary examination in August 1996, the veteran 
reported that he experienced a chronic, persistent cough ever 
since returning stateside from the Persian Gulf War.  The 
cough has been recurring on an "off and on" basis for the 
previous six years and was productive of white sputum.  He 
denied having any tobacco use, asthma, post-nasal drip and 
sinus problems and he also denied having been exposed to 
tuberculosis.  Prior tests for exposure to tuberculosis were 
negative.  He did not have exercise limitations.  A PFT 
conducted in August 1996 showed normal findings.  Chest X-ray 
examination in August 1996 revealed no definite active 
infiltrates, pleural effusions or lesions in his lungs.  The 
diagnosis was chronic cough of unclear etiology with no 
evidence of pulmonary disease based on physical examination, 
chest X-ray or PFT and no evidence of sinusitis or active 
gastroesophageal reflux disease which could account for his 
symptoms.  

Another VA pulmonary examination was conducted in November 
1996 which showed identical findings as the above-mentioned 
examination of the veteran in August 1996 but included an 
addendum in which the examining physician stated that 
"(b)ased on physical examinations and history and PFT's, 
there is no evidence of respiratory disability; the 
likelihood of relationship between (the veteran's) cough with 
paint exposure is very nonspecific and does not fit a pattern 
of asthma, COPD (chronic obstructive pulmonary disease) or 
hypersensitivity diagnosis with his paint exposure."  The 
physician found no diagnosis of a respiratory disability nor 
evidence by history or examination that explained the 
veteran's symptoms.  

The report of a VA examination of the veteran in April 1997 
shows that he complained of having a cough with yellow sputum 
and shortness of breath after running 11/2 - 2 miles per day.  
His lungs were clear on examination, bilaterally.  His lung 
function tests and chest X-rays were normal.  The impression 
was normal lung examination.

X-rays of the veteran's chest in April 1998 revealed clear 
lungs with no evidence of recent infiltration or 
consolidation with normal diaphragm and costophrenic sinuses.  
The radiographic impression was stable examination of the 
chest with no evidence of active disease.

On VA respiratory examination of the veteran in June 1998 he 
reported that he would experience dyspnea after running a 
distance of only 1/4 mile and he perceived his dyspnea to have 
worsened over recent years.  He denied having any history of 
pulmonary disease or smoking tobacco.  Chest X-ray and PFT 
testing revealed normal findings.  The examiner was asked by 
the Board to offer an explanation of the veteran's shortness 
of breath.  Following PFT, the examiner presented the 
following impression:

"1.  The (veteran) stopped the exercise. . . for 
unclear etiology.  His underlying pulmonary 
function tests were within normal limits.

2.  The (veteran) had no compromise regarding 
his pulmonary reserve given (his PFT results) at 
peak exercise.  He also had no limitation 
cardiovascularly, given the normal values of his 
heart rate and blood pressure.  

3.  The (veteran's) dyspnea can be explained on 
the basis of deconditioning.  There is no 
evidence on exercise stress test of any 
cardiopulmonary restrictive disease contributing 
to his dyspnea." 

The report of a June 2002 VA examination of the veteran's 
respiratory system shows that the veteran continued to 
present complaints of persistent cough with production of 
whitish-yellow phlegm and onset of shortness of breath very 
quickly after starting exercise or running a distance of only 
200 feet.  The veteran's claims file was reviewed and his 
prior history of normal chest X-rays and PFT's was taken into 
consideration by the examining physician.  Following her 
personal examination of the veteran, the examining pulmonary 
specialist's impression was that the veteran was with a 
chronic cough of unknown etiology.  The examiner commented 
that there was no objective evidence of any respiratory 
syndrome or lung disease and that it was her opinion that it 
was as likely as not that the veteran's cough was a 
manifestation of an undiagnosed disorder.  She recommended 
that the veteran may benefit from an esophageal pH monitoring 
as reflux could be the cause of his chronic cough.

Pursuant to the pulmonary specialist's recommendation, VA 
examined the veteran in November 2002 for review of his ears, 
nose and throat (ENT) and his gastrointestinal system.  The 
examination of his digestive system and upper 
gastrointestinal system revealed the presence of a hiatal 
hernia and gastroesophageal reflux disease (GERD).  ENT 
examination produced a diagnosis of post-nasal drip most 
likely due to thick secretions.  The ENT examiner opined that 
the post-nasal drip was most unlikely to be related to the 
veteran's military service.

In an addendum dated November 2002, the pulmonary specialist 
who examined the veteran in June 2002 reviewed the November 
2002 ENT and gastrointestinal examinations and stated that 
the veteran's chronic cough was as likely as not secondary to 
his GERD.

Analysis

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in active military, 
naval, or air service, during a period of war.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of shortness of breath or 
cough in service will permit service connection for pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  However, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) 
(2002).  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to a physician, and other, non-medical 
indicators that are capable of independent verification.  To 
fulfill the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 
3.317(a)(2), (3) (2002).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b) (2002).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2002).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1) (2002).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2) 
(2002).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide and certain vaccines.  See 66 Fed. Reg. 35702-35710 
(July 6, 2000), and 66 Fed. Reg. 58784-58785 (Nov. 23, 2001).

As a preliminary matter, the Board must determine whether the 
appellant, a Gulf War veteran, has submitted objective 
indications of chronic disability which results from one or 
more signs or symptoms which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Gulf War, or to a degree of 10 percent not later 
than December 31, 2006, and by history, physical examination, 
and laboratory tests it cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The disability at issue in this case is a respiratory 
condition manifested by a persistent cough and shortness of 
breath.  The facts of the case demonstrate that the veteran 
does not have a diagnosis of a chronic respiratory disability 
to explain these symptoms despite extensive examinations 
conducted since the time of his claim to find one.  Service 
medical records and VA examinations conducted throughout the 
appellate period from 1991 to the present revealed normal 
pulmonary findings and no diagnosis of any chronic 
respiratory disease.  The physician's opinion of November 
1996 also ruled out any correlation between the veteran's 
chronic cough and shortness of breath with his reported 
exposure to toxic paint fumes during service.  The key 
evidence in resolving the issue on appeal involves the 
opinion of the VA pulmonary specialist who conducted the 
respiratory examination of June 2002 and her subsequent 
addendum dated November 2002.  The VA pulmonary specialist 
initially stated in June 2002 that as there was an absence of 
a respiratory diagnosis, it was as likely as not that the 
veteran's cough was a manifestation of an undiagnosed 
disorder.  However, she also entertained the possibility that 
gastrointestinal reflux disease could be the cause of the 
veteran's chronic cough.  Subsequent gastrointestinal 
examination in November 2002 revealed the presence of GERD 
and the pulmonary specialist presented an addendum stating 
that the veteran's chronic cough was as likely as not 
secondary to his GERD.

We find upon careful parsing of the VA pulmonary specialist's 
addendum of November 2002 that this addendum is neither a 
revision nor a retraction of her prior June 2002 medical 
opinion but is rather an additional opinion regarding the 
explanation of the veteran's symptoms of persistent cough and 
shortness of breath.  As such, it does not incorporate the 
June 2002 opinion but is, in fact, a separate opinion 
standing independently from the June 2002 opinion.  Reading 
it as such, we find that the evidence is in relative 
equipoise with regard to the question of what is the cause of 
the veteran's cough and dyspnea.  On the one side, the June 
2002 opinion states that it is as likely as not that these 
symptoms are a manifestation of an undiagnosed disorder.  On 
the other side, the November 2002 opinion states that it is 
as likely as not that these symptoms are secondary to GERD.  
In such situations where the evidence is in approximate 
balance with respect to the other regarding the merits of the 
claim, the benefit of the doubt shall be interpreted in favor 
of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, resolving all doubt in the appellant's favor, we 
conclude that service connection is warranted for undiagnosed 
illness manifested by a persistent cough and dyspnea.  The 
veteran's claim is granted, subject to the applicable laws 
and regulations which govern awards of VA compensation.  See 
38 C.F.R. § 3.400 (2002). 


ORDER

Service connection for a chronic cough with dyspnea due to 
undiagnosed illness is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

